Case 4:19-cr-00254-ALM-KPJ Document 46 Filed 07/01/20 Page 1 of 2 PageID #: 96



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                                                 §
vs.                                              §
                                                 § Case No. 4:19-cr-00254
CRAIG BEASON                                     §
                                                 §
        Defendant.                               §

      UNOPPOSED MOTION TO CONTINUE CHANGE OF PLEA HEARING

TO THE HONORABLE JUDGE KAREN SCHOLER:

        NOW COMES, CRAIG BEASON, by and through his counsel, Scott H. Palmer,

hereby moves this Court for an order to change of plea hearing and would show unto the

Court the following.

      1. Change of Plea Hearing is currently set for July 22, 2020.

      2. Counsel for defendant respectfully requests change of plea to be continue

 because counsel for defendant will be on a pre-paid vacation with his family from July

 15, 2020 until August 9, 2020.

      3. Defendant asks that plea be rescheduled for the week of August 24, 2020 through

September 4, 2020.

      4. The continuance will create no hardships on either party.

      5. The Government is unopposed to this motion.

         WHEREFORE, PREMISES CONSIDERED, Craig Beason defendant, respectfully

 requests this Honorable Court to issue an order continuing the current sentencing.
Case 4:19-cr-00254-ALM-KPJ Document 46 Filed 07/01/20 Page 2 of 2 PageID #: 97



                                            Respectfully Submitted,

                                            SCOTT H. PALMER, P.C.

                                            /s/ Scott H. Palmer
                                            SCOTT H. PALMER
                                            Texas State Bar No. 00797196

                                            15455 Dallas Parkway, Suite
                                            540
                                            Addison, Texas 75001
                                            Telephone:214-987-4100
                                            Facsimile:214-922-9900
                                            E-Mail: scott@scottpalmerlaw.com

                                            Attorney for Richard King


                              CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of July 2020, a true and correct copy of

    the foregoing motion was sent by CM/ECF to.


                                                  /s/ Scott H. Palmer
                                                  Scott H. Palmer

                              CERTIFICATE OF CONFERENCE

        On June 26, 2020, I emailed Assistant United States Attorney Glenn Roque-

Jackson, regarding this matter. Mr. Roque-Jackson did not have an objection to the

motion being filed.


                                                  /s/ Scott H. Palmer
                                                  Scott H. Palmer
